Case 2:19-cv-10138-JAK-KS Document 20 Filed 10/27/20 Page 1 of 2 Page ID #:303


                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   ALEXANDER ANTONOV,                     No. 2:19-cv-10138-JAK (KSx)
13                     Plaintiff            ORDER RE STIPULATION RE
                                            VOLUNTARY DISMISSAL OF
14        vs.                               ENTIRE ACTION (DKT. 19)
15   TECHSICO, INC.,
16                     Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cv-10138-JAK-KS Document 20 Filed 10/27/20 Page 2 of 2 Page ID #:304
